Case: 16-10282      Document: 00513901503         Page: 1    Date Filed: 03/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 16-10282
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 7, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

BRADY RODRIGUEZ-CRUZ, also known as Marcos Antonio Rodriguez-
Mejia,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-51-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Brady Rodriguez-Cruz appeals his jury conviction for conspiracy to
commit sex trafficking of children in violation of 18 U.S.C. §§ 1591(a), (b)(1)
and 1594(c). He contends that the district court erred in instructing the jury
on the “in or affecting interstate or foreign commerce” element of § 1591(a).
Because the challenged language tracks this circuit’s pattern jury instruction



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-10282      Document: 00513901503         Page: 2    Date Filed: 03/07/2017



                                      No. 16-10282
for violations of § 1591(a) and is a correct statement of the law, Rodriguez-Cruz
has failed to show any error on the district court’s part. 1
       Further, Rodriguez-Cruz contends that the evidence was insufficient to
satisfy the “in or affecting interstate or foreign commerce” element of § 1591(a).
We have held that cell phones constitute facilities of interstate commerce and
that their use, even if wholly intrastate, is sufficient to establish the “in or
affecting interstate or foreign commerce” element for federal crimes. 2 The
evidence presented at trial showed that a co-conspirator contacted Rodriguez-
Cruz by cell phone to advertise that he had girls available for sex in exchange
for money. A series of cell phone calls and text messages followed to coordinate
the exchange. Rodriguez-Cruz does not dispute these facts. Thus, the evidence,
when viewed in the light most favorable to the verdict, was sufficient to allow
a rational jury to conclude beyond a reasonable doubt that Rodriguez-Cruz and
his co-conspirator used facilities of interstate commerce as part of their
conspiracy to commit sex trafficking of children. 3 Accordingly, the district
court’s judgment is AFFIRMED.




       1  See United States v. Phea, 755 F.3d 255, 266 (5th Cir. 2014); United States v.
Richardson, 676 F.3d 491, 507-08 (5th Cir. 2012); Fifth Circuit Pattern Jury Instructions
(Criminal) § 2.68.
       2 See Phea, 755 F.3d at 266; United States v. Marek, 238 F.3d 310, 318-19 & n.35 (5th

Cir. 2001) (en banc).
       3 See Phea, 755 F.3d at 263; United States v. Pruneda-Gonzalez, 953 F.2d 190, 193

(5th Cir. 1992).
                                             2